DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 remain pending.  Claims 1-18 have been amended. Claim 19 has been added. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states “the hand having a pair of crew portions”.  However, page 7 of the specification state that the hand has “a pair of claws”. Applicant should keep the wording in the claims consistent with the wording in the specification. Since the specification refers to 20a and 20b as claws, the claims should also refer to them as claws. 
Also, the phrase “a controller for controlling operations the hand” should be “a controller for controlling operations of the hand”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, it is unclear what applicant is trying to say when they state “a receiver arranged on the arm and configured to enable the user to manually be operated to receive, in common, the user's manual operations”. Is applicant trying to say the receiver is configured to enable the user to manually operate the arm according to the user’s manual operations? Is applicant trying to say the receiver is configured to enable the arm to manually be operated according to the user’s manual operations? Or is applicant trying to say the receiver is configured to record the user’s manual operations when the receiver is manually operated by the user? It is unclear what applicant is trying to say, and therefore, the claim is indefinite. (For examination purposes, examiner will interpret the phrase to mean the receiver is configured to record the user’s manual operations when the receiver is manually operated by the user). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 20160059407 A1) in view of Nagarajan et al (US 10981272 B1) and further in view of Nakagawa et al (US 20150290809 A1) (Hereinafter referred to as Sonoda, Nagarajan, and Nakagawa respectively). 

Regarding Claim 1, Sonoda discloses a robot (See at least Sonoda Paragraph 0105 and Figure 9, the robot arm is interpreted as a robot) comprising:
a movable arm (See at least Sonoda Paragraph 0105 and Figure 9, the robot arm is movable), the movable arm being…ii)provided with a hand on a distal end of the arm, the hand having a pair of crew portions, the crew portions being configured to open and close (See at least Sonoda Paragraph 0105 and Figure 9, the robot arm grips an object using the pair of crew portions on the hand, which is interpreted as opening and closing the crew portions)…and
 a controller for controlling operations the hand of the robot (See at least Sonoda Paragraphs 0029-0030, the data processing apparatus is interpreted as the controller, which calculates operation instruction for the actual robot), the controller comprising: 
a first detector configured to detect the position and the posture of the arm… (See at least Sonoda Paragraph 0028, the positions and orientation measuring sensor detects the position and posture); 
a third detector configured to detect a gripping force generated by the crew portions of the hand (See at least Sonoda Paragraphs 0027 and 0030, the gripping force sensors “106” are interpreted as the third detector, which detect the gripping force generated by the teaching hand and uses that gripping force to operate the robot hand); 
a processor (See at least Sonoda Paragraph 0030, the cpu is interpreted as a processor) configured to record, in a recording medium, as state information…, the position and the posture, …and the gripping force, which are detected by the first detector, …and the third detector, respectively, when the user’s manual operations are received by the receiver (See at least Sonoda Paragraph 0029, the position and orientation and the gripping force are recorded and the recording unit, which is interpreted as recording medium, uses that information to carry out the operation; See at least Sonoda Paragraphs 0033-0035, when the user squeezes the trigger, which is interpreted as receiving the user’s manual operations by the receiver, the system records the gripping force and the position and orientation); 
wherein the controller is configured to control operations of the arm and the hand so as to reproduce the state information recorded…by the recording medium (See at least Sonoda Paragraph 0039, the operation calculating unit calculates operations to control the robot based on the state information that was recorded).
Sonoda fails to disclose a second detector that detects an open/closed position of the crew portions and records the open/closed position, and recording the detected values in time series. 
However, Nagarajan teaches detecting and recording the open/closed position (See at least Nagarajan Column 9 lines 5-29, the camera records the hand closing to grasp the object) and recording the detected values in time series (See at least Nagarajan Column 16 lines 11-24 and Column 16 line, 46- Column 17 line 4, the sensor information is recorded with respect to time). 
It would have been obvious to modify the teachings disclosed in Sonoda with Nagarajan to record the hand opening or closing, and to record the sensor values in time series. Recording the hand opening and closing allows the system to determine if the hand has grasped or released the object (See at least Nagarajan Column 9 lines 5-29, the camera is used to determine if the object has been grasped). This would increase the efficiency and safety of the system as the system would be able to prevent false positives of grasping or releasing the object, which could result in an object slipping and falling, by referring to the detected value of the open/closed position. By recording the values over time, the system would be aware of what the detected values should be at any given time (See at least Nagarajan Column 16 lines 11-24 and Column 16 line, 46- Column 17 line 4 and Figure 2). The time would also indicate the duration of the detected values (See at least Nagarajan Column 16 lines 11-24 ), which can be used to improve the safety and responsiveness of the system because the system can react accordingly when the duration of the detected values do not match the recorded data, which may indicate an error in the operation. 
Even though Sonoda teaches a robot arm with crew portions, modified Sonoda fails to explicitly disclose the movable arm being… i) configured to enable a user to manually hold the arm and manually change a position and posture of the arm for direct teaching,
the crew portions open and close…selectively in response to user’s manual operations on open and close buttons arranged on the arm, and provided with iii) a receiver arranged on the arm and configured to enable the user to manually be operated to receive, in common, the user’s manual operation. 
However, Nakagawa teaches the movable arm being… i) configured to enable a user to manually hold the arm and manually change a position and posture of the arm for direct teaching (See at least Nakagawa Paragraph 0012, the arm’s position and posture are changed during a lead-through process when an operator applies a force; See at least Nakagawa Paragraph 0035, the position and posture are for teaching the robot),
the crew portions open and close…selectively in response to user’s manual operations on open and close buttons arranged on the arm (See at least Nakagawa Paragraph 0032, the hand operation switch is interpreted as open and close buttons because if you press the switch one way, the hand opens, and if you press the switch the other way, the hand closes; See at least Nakagawa Paragraph 0055 and Figure 1, the switch can be on the arm), and provided with iii) a receiver arranged on the arm and configured to enable the user to manually be operated to receive, in common, the user’s manual operation (See at least Nakagawa Paragraphs 0032 and 0035, the function switch includes a position teaching switch, which is interpreted as a receiver, which inputs the position and posture of the robot during the lead-through operation as teaching points; See at least Nakagawa Paragraph 0055 and Figure 1, the switch can be on the arm). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Sonoda with Nakagawa to enable the user to manually change the arm’s position and orientation, and to have open and close buttons, and a receiver on the arm. By allowing the user to manually change the arm’s position and orientation, the user can apply a force to the arm and move the robot to the intended position and posture for teaching (See at least Nakagawa Paragraph 0012). This would allow a user to physically teach the robot where to go during an operation, which can improve the robot’s efficiency. By having the open and close buttons and the receiver on the arm, the user can simply press the buttons to open or close the hand to change the gripping force during the lead-through process of the arm (See at least Nakagawa Paragraph 0032). This would make it easier for the user to change the gripping force because the user is already applying a force to the arm, so having the buttons on the arm allows the user to change the gripping force while performing the lead-through operation. Having the receiver on the arm also allows the user to record the position and posture of the arm while performing the lead-through process (See at least Nakagawa Paragraph 0035). This would make it easier for the user to record the information because the user is already applying a force to the arm. 

Regarding Claim 8, Sonoda discloses when the gripping force of the state information is larger than a first force, , which is a force for determining a gripping operation being performed by the hand, the controller is configured to operate the hand to reproduce the open/closed position of the state information (See at least Sonoda Paragraphs 0034-0035, the teaching measuring unit determines if the hand is gripping an object if the gripping force is greater than zero and records the position and orientation of the hand; See at least Sonoda Paragraph 0039, the operation instructions for the robot are calculated using the recorded position and orientation) 

Regarding Claim 9, Sonoda discloses when the gripping force of the state information is smaller than a second force, which is a force for determining a non-gripping operation being performed by the hand the controller is configured to operate the hand to reproduce the 19open/closed position of the state information (See at least Sonoda Paragraphs 0038, the teaching measuring unit determines that the hand is no longer gripping an object if the gripping force is zero; The second force is interpreted as any force greater than zero; See at least Sonoda Paragraph 0039, the operation instructions for the robot are calculated using the recorded gripping position and orientation). 

Regarding Claim 10, Sonoda discloses the controller is configured to control an operation of the hand between two consecutive pieces of the state information based on the gripping forces of the two consecutive pieces of the state information (See at least Sonoda Paragraphs 0037-0038, the gripping force is measured while the workpiece is lifted and while the workpiece is lowered, which is interpreted as two consecutive pieces based on gripping forces; See at least Sonoda Paragraphs 0104-0105, the robot carries out the operations based on the teaching instructions). 

Regarding Claim 13, Sonoda discloses the controller is configured to control an operation of the hand between two consecutive pieces of the state information based on the gripping forces of the two consecutive pieces of the state information (See at least Sonoda Paragraphs 0037-0038, the gripping force is measured while the workpiece is lifted and while the workpiece is lowered, which is interpreted as two consecutive pieces based on gripping forces; See at least Sonoda Paragraphs 0104-0105, the robot carries out the operations based on the teaching instructions). 

Regarding Claim 14, Sonoda discloses when the gripping forces of two consecutive pieces of the state information are larger than a first force, which is a force for determining a gripping operation being performed by the hand, the controller is configured to maintain a gripping operation as an operation of the hand between the two consecutive pieces of the state information (See at least Sonoda Paragraphs 0034 and 0037-0038, when the gripping force is greater than 0, which is interpreted as a first force, the teaching measuring unit determines that the target object is gripped, and the target object is lifted and lowered while measuring the gripping forces, which is interpreted as two consecutive pieces based on gripping forces; See at least Sonoda Paragraphs 0104-0105, the robot carries out the operations based on the teaching instructions).

Regarding Claim 16, Sonoda discloses when the gripping force in first state information is smaller than a second force, which is a force for determining a non-gripping operation being performed by the hand, and the gripping force in second state information following the first state information is larger than a first force, which is a force for determining a gripping operation being performed by the hand, the controller is configured to reproduce the open/closed position and the gripping force after reproducing the position and the posture in reproduction of the second state information (See at least Sonoda Paragraph 0033-0034, the hand is moved to a position, and the gripping force would be zero because the hand is not gripping anything, and then grips the object, and the gripping force becomes greater than zero; See at least Sonoda Paragraph 0104-0105, the robot hand carries out the same operation by moving to a position and then gripping the object).

Regarding Claim 17, Sonoda discloses when the gripping force of third state information is larger than a first force, which is a force for determining a gripping operation being performed by the hand, and the gripping force of fourth state information following the third state information is smaller than a second force, which is a force for determining a non-gripping operation being performed by the hand, the controller is configured to reproduce the open/closed position and the gripping force after reproducing the position and the posture in reproduction of the fourth state information (See at least Sonoda Paragraphs 0034 and 0037-0038, a gripping force greater than zero is exerted while the object is lifted and lowered, and the gripping force goes to zero during release, which is a non-gripping operation; See at least Sonoda Paragraph 0104-0105, the robot hand carries out the operation that was taught). 

Regarding Claim 18, Sonoda discloses when the gripping force detected by the third detector in reproduction of the open/closed position of the state information is smaller than the gripping force of the state information by more than a predetermined degree, the controller is configured to determine that the hand has failed to grip a workpiece (See at least Sonoda Paragraph 0034, the teaching measuring unit determines that it did not grip the object when the force is not above zero; See at least Sonoda Paragraph 0104-0105, the robot hand carries out the operation that was taught).

Regarding Claim 19, Sonoda discloses the robot is an industrial articulated robot (See at least Sonoda Paragraph 0105 and Figure 9, the robot is interpreted as an industrial articulated robot), 
Modified Sonoda fails to explicitly teach the arm of the articulated robot having a link connected to joints arranged at both ends of the link, the open and close buttons and the receiver being arranged on the same link, the receiver is a button manually operated by the user.
However, Nakagawa teaches the arm of the articulated robot having a link connected to joints arranged at both ends of the link (See at least Nakagawa Paragraphs 0025 and 0052 and Figure 4, the arms 14 and 15 are interpreted as links which are connected by joints), the open and close buttons and the receiver being arranged on the same link (See at least Nakagawa Paragraphs 0032 and 0055, the hand operation switch, which is interpreted as open and close buttons, and the position teaching switch, which is interpreted as a receiver, are all part of the function switch, which can be placed on the upper or lower arm), the receiver is a button manually operated by the user (See at least Nakagawa Paragraph 0035, the position teaching switch is interpreted as a button which is manually operated by the user).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Sonoda with Nakagawa to have open and close buttons, and the receiver on the same link. By having the open and close buttons and the receiver on the same link, the user can simply press the buttons to open or close the hand to change the gripping force during the lead-through process of the arm (See at least Nakagawa Paragraph 0032). This would make it easier for the user to change the gripping force because the user is already applying a force to the arm, so having the buttons on the arm allows the user to change the gripping force while performing the lead-through operation. Having the receiver on the same link also allows the user to record the position and posture of the arm while performing the lead-through process (See at least Nakagawa Paragraph 0035). This would make it easier for the user to record the information because the user is already applying a force to the arm. 

Claim 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Nagarajan and Nakagawa, and in further view of Sankai (US 20200346347 A1) (Hereinafter referred to as Sankai). 


	Regarding Claim 2, Sonoda discloses the gripping force of the state information is larger than a first force, which is a force for determining a gripping operation being performed by the hand (See at least Sonoda Paragraph 0034, the teaching measuring unit determines if the hand is gripping an object if the gripping force is greater than zero). 
Modified Sonoda fails to disclose, the controller is configured to reproduce the state information with priority to the gripping force over the open/closed position when performing a gripping operation.
However, Sankai teaches this limitation (See at least Sankai Paragraph 0200, the finger parts close until they come into contact with the work, and then the fingers are controlled with respect to the target gripping force; See at least Sankai Paragraphs 0030-0031, the target gripping force is interpreted as the state information).
It would have been obvious to modify the teachings disclosed in modified Sonoda with Sankai to control the hand based on the gripping force over the open/closed position. When the hand is closing its hands to grip an object, an excess force can be applied when gripping by closing the hand too much. By controlling the hand based on the gripping force during a gripping operation, the hand can grip the object with the appropriate gripping force (See at least Sankai Paragraphs 0026 and 0029), which would prevent slipping from a low gripping force, and damaging the gripped objects from an excess force.   

Regarding Claim 3, Sonoda discloses when the gripping force of the state information is larger than the first force the controller is configured to operate the hand to reproduce the open/closed position of the state information (See at least Sonoda Paragraphs 0034-0035, the teaching measuring unit determines if the hand is gripping an object if the gripping force is greater than zero and records the position and orientation of the hand; See at least Sonoda Paragraph 0039, the operation instructions for the robot are calculated using the recorded position and orientation) 

Regarding Claim 4, Sonoda discloses when the gripping force of the state information is smaller than a second force, which is a force for determining a non-gripping operation being performed by the hand the controller is configured to reproduce the 19open/closed position of the state information (See at least Sonoda Paragraphs 0038, the teaching measuring unit determines that the hand is no longer gripping an object if the gripping force is zero; The second force is interpreted as any force greater than zero; See at least Sonoda Paragraph 0039, the operation instructions for the robot are calculated using the recorded gripping position and orientation). 

Regarding Claim 5, Sonoda discloses the controller is configured to control an operation of the hand between two consecutive pieces of the state information based on the gripping forces of the two consecutive pieces of the state information (See at least Sonoda Paragraphs 0037-0038, the gripping force is measured while the workpiece is lifted and while the workpiece is lowered, which is interpreted as two consecutive pieces based on gripping forces; See at least Sonoda Paragraphs 0104-0105, the robot carries out the operations based on the teaching instructions). 

Regarding Claim 6, Sonoda discloses when the gripping forces of two consecutive pieces of the state information are larger than the first force, the controller is configured to maintain a gripping operation as an operation of the hand between the two consecutive pieces of the state information (See at least Sonoda Paragraphs 0034 and 0037-0038, when the gripping force is greater than 0, which is interpreted as a first force, the teaching measuring unit determines that the target object is gripped, and the target object is lifted and lowered while measuring the gripping forces, which is interpreted as two consecutive pieces based on gripping forces; See at least Sonoda Paragraphs 0104-0105, the robot carries out the operations based on the teaching instructions).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Nagarajan, Nakagawa, Sankai, and in further view of Yamada et al (US 20190329409 A1) (Hereinafter referred to as Yamada). 

Regarding Claim 7, Sonoda discloses the gripping forces…of the state information are smaller than the second force, the controller is configured to maintain a non-gripping operation as an operation of the hand… (See at least Sonoda Paragraph 0038, the release operation is started, and the gripping force goes to zero, indicating a non-gripping operation; the second force is interpreted as any force greater than zero). 
Modified Sonoda fails to disclose when two consecutive pieces of the state information are smaller than a second force, the control unit maintains a non-gripping operation as an operation of the hand between the two consecutive pieces of the state information. 
However, Yamada teaches releasing an object, which is interpreted as a non-gripping operation with a gripping force at zero, and then moving the robot back into position to grip another object (See at least Yamada Paragraph 0079 and 0045-0046, after conveying the object and releasing it, the robot is moved to pick up another object, and the gripping force would still be zero since the robot is not gripping anything and moving the robot into position after release is interpreted as two consecutive non-gripping operations).
It would have been obvious to modify the teachings disclosed in modified Sonoda with Yamada to have the robot move into a position to grip another object after releasing an object, which would be two consecutive non-gripping operations with gripping forces of zero. This would allow the robot to grip and move a plurality of objects, which would increase the operability of the robot because the robot can release/place an object in a target area, and then move into position to grip another object, and repeat the process until all objects are placed in the target areas.  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Nagarajan, and Nakagawa, and in further view of Sansfacon et al (US 20210213607 A1) (Hereinafter referred to as Sansfacon).

Regarding Claim 11, Sonoda discloses the gripping force of the state information is smaller than a second force, which is a force for determining a non-gripping operation being performed by the hand (See at least Sonoda Paragraph 0039, the teaching measuring unit determines that the hand is no longer gripping an object if the gripping force is zero; The second force is interpreted as any force greater than zero).
Modified Sonoda fails to disclose the controller is configured to reproduce the 19open/closed position at a highest speed in reproduction of the state information when performing a non-gripping operation. 
However, Sansfacon teaches operating a hand at a highest speed (See at least Sansfacon Paragraph 0084, the hand is operated at a nominal maximum speed until the fingers contact the object), and moving the fingers to an open position when performing a non-gripping operation (See at least Sansfacon Paragraph 0047, the fingers are opened, which would not be a gripping operation). 
It would have been obvious to modify the teachings disclosed in modified Sonoda with Sansfacon to operate the hand at a highest speed to an open position. This would allow the hand to release an object as quick as possible, which would increase the speed of an operation performed by a robot that picks and places objects. 

Regarding Claim 12, Sonoda discloses the controller is configured to control an operation of the hand between two consecutive pieces of the state information based on the gripping forces of the two consecutive pieces of the state information (See at least Sonoda Paragraphs 0037-0038, the gripping force is measured while the workpiece is lifted and while the workpiece is lowered, which is interpreted as two consecutive pieces based on gripping forces; See at least Sonoda Paragraphs 0104-0105, the robot carries out the operations based on the teaching instructions).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Nagarajan, and Nakagawa, and in further view of Yamada.

Regarding Claim 15, Sonoda discloses the gripping forces…of the state information are smaller than a second force, which is a force for determining a non-gripping operation being performed by the hand, the controller is configured to maintain a non-gripping operation as an operation of the hand… (See at least Sonoda Paragraph 0038, the release operation is started, and the gripping force goes to zero, indicating a non-gripping operation; the second force is interpreted as any force greater than zero). 
Modified Sonoda fails to disclose when two consecutive pieces of the state information are smaller than a second force, the control unit maintains a non-gripping operation as an operation of the hand between the two consecutive pieces of the state information. 
However, Yamada teaches releasing an object, which is interpreted as a non-gripping operation with a gripping force at zero, and then moving the robot back into position to grip another object (See at least Yamada Paragraph 0079 and 0045-0046, after conveying the object and releasing it, the robot is moved to pick up another object, and the gripping force would still be zero since the robot is not gripping anything and moving the robot into position after release is interpreted as two consecutive non-gripping operations).
It would have been obvious to modify the teachings disclosed in modified Sonoda with Yamada to have the robot move into a position to grip another object after releasing an object, which would be two consecutive non-gripping operations with gripping forces of zero. This would allow the robot to grip and move a plurality of objects, which would increase the operability of the robot because the robot can release/place an object in a target area, and then move into position to grip another object, and repeat the process until all objects are placed in the target areas.  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges applicant has amended the claim to overcome the prior art previously used. However, the claims are now rejected in further view of Nakagawa, which teaches a robot arm that is manually operated by a user so that the user can teach the position and orientation of the robot arm to the robot. The robot has switches on the arm, which are interpreted as buttons. One switch is used for opening and closing the hand. Another switch is using to record the position and posture taught by the user. The second switch is interpreted as a receiver which receives the user’s manual operations when clicked by the user. For these reasons, claim 1 is still rejected under 103. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /BHAVESH V AMIN/Primary Examiner, Art Unit 3664